Title: From John Adams to John Marshall, 11 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Aug 11 1800

On Saturday I received your favor of the 26th ult. The German letter, proposing to introduce into this country, a company of schoolmasters, painters, poets &c all of them disciples of Mr. Thomas Paine, will require no answer. I had rather countenance the introduction of Ariel & Caliban, with a troop of Spirits the most mischievous from Fairy land—The direction, to deliver the Sandwich to the Spanish Minister, on the requisition of the King of Spain, as the case is stated, no doubt accurately, in your letter, I believe was right, & it was better to do it promptly, than wait for my particular orders in a case so plain. Respecting Bowles, I wrote you on the 31st of July, that I thought General Wilkenson & Mr. Hawkins should be written to. I now add that I think the Governors of Georgia, Tennessee & the Mississippi territory, should be written to, to employ all the means in their power, to preserve the good faith of the United States, according to the fifth article of the treaty with Spain. How far it will be proper to order Gen Wilkenson to cooperate with the Spanish government or military forces, it will be proper for the heads of departments to consider. I can see no objection against ordering them to join in an expedition against Bowles, where ever he may be, in concert with the Spanish forces at their request. The only danger would arise, from misunderstandings & disagreements, between the officers or men. In my letter of 31 ult. I also requested you to give a civil answer to the Chevalier, assuring him of our sincere friendship for the Spanish government & nation & of our resolution to fullfill the treaty with good faith. This letter I hope you received—On the 1st of Aug. I wrote you on the subject of a sum in gross to be paid, instead of going through all the chicanery, which may be practicable under the treaty. I most perfectly agree with you, & the Heads of department that the proposition merits serious attention. My only objection to it is, one, that cannot be seriously mentioned. I am afraid that as soon as this point of dispute is removed, such is their habitual delight in wrangling with us, that they will invent some other. Some pretext or other for venting their spleen & ill humor against us, they will always find. This however cannot be gravely urged as a reason against setling this quarrel. I am willing you should write to Mr King instructions on this head Take the opinion however of the heads of department on the letter, before you send it. If they are unanimous with you for going as far as a million in the latitude to be given to Mr. King in the negociation, I will agree to it
With the utmost esteem
